11 N.Y.3d 909 (2009)
GOLDEN GATE YACHT CLUB, Appellant,
v.
SOCIÉTÉ NAUTIQUE DE GENÈVE, Respondent, and
CLUB NÁUTICO ESPAÑOL DE VELA, Intervenor-Defendant.
Court of Appeals of the State of New York.
Submitted January 12, 2009.
Decided January 15, 2009.
Motion by the San Diego Yacht Club Sailing Foundation et al. for leave to file a brief amici curiae on the appeal herein granted and the proposed brief is accepted as filed. Three copies of the brief must be served and an original and 24 copies filed within seven days.